           CASE 0:19-cv-01712-JNE-LIB Doc. 60 Filed 03/01/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

United States ex rel. Daniel Leroy Patten,

              Plaintiff,

v.                                                     Case No. 19-cv-1712 (JNE/LIB)
                                                       ORDER
Aitkin County Health and Human Services
and her John and Jane Doe Accomplices,

              Defendant. 1

      In a Report and Recommendation dated January 28, 2021, the Honorable Leo I.

Brisbois, United States Magistrate Judge, recommended that Defendant’s Motion to

Dismiss be granted in part and denied in part and that Plaintiff’s Complaint be dismissed

without prejudice. No objection to the Report and Recommendation has been received.

The Court accepts the recommended disposition. Therefore, IT IS ORDERED THAT:

      1.      Defendant’s Motion to Dismiss [Docket No. 32] is GRANTED IN PART
              and DENIED IN PART.

      2.      Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 26, 2021
                                                       s/ Joan N. Ericksen
                                                       JOAN N. ERICKSEN
                                                       United States District Judge




1
       In his Complaint, Plaintiff stated that “Defendant . . . shall be rendered in the
singular.” In his response to Defendant’s Motion to Dismiss, Plaintiff stated that “Aitkin
County Health and Human Services and her John and Jane Doe Accomplices” is not
“accurate.”
